37 F.3d 1484NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Thomas F. DOWD, Plaintiff Appellant,v.ST. COLUMBAN'S RETIREMENT HOUSE, ET AL., Defendants, Appellees.
No. 93-2266
United States Court of Appeals,First Circuit.
Oct. 14, 1994

Appeal from the United States District Court for the District of Rhode Island [Hon.  Francis J. Boyle, Senior U.S. District Judge ]
Thomas F. Dowd on brief pro se.
Edward P. Sowa, Jr., Kevin S. Cotter, Gunning, LaFazia & Gnys, Inc., on brief for appellees.
D.R.I.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and CYR, Circuit Judges.
Per Curiam.


1
For the reasons set forth at length in the magistrate-judge's report dated September 9, 1993, we agree that plaintiff's claim for damages for "injuries sustained in his mission work" is barred on res judicata grounds.   See Dowd v. Society of St. Columbans, 861 F.2d 761 (1st Cir. 1988) (per curiam) (affirming dismissal of similar claim on same basis).  We likewise agree that plaintiff's claim under the Americans with Disabilities Act is properly subject to dismissal without prejudice for failure to exhaust administrative remedies.  The judgment is therefore affirmed.